Exhibit 10.22
FIRST AMENDMENT TO LEASE
(5871 Oberlin Drive)
     THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into
as of the 20th day of December, 2010, by and between ARE-SD REGION NO. 31, LLC
(“Landlord”), PHENOMIX CORPORATION, a Delaware corporation (“Tenant”) and ANADYS
PHARMACEUTICALS, INC., a Delaware corporation (“Subtenant”).
R E C I T A L S:
     A. Reference is hereby made to that certain Lease Agreement dated July 31,
2003, between VPI OBERLIN 1, L.P., a California limited partnership (“Original
Landlord”) predecessor-in-interest to Landlord and Tenant (the “Lease”), for
space containing approximately 16,603 rentable square feet on the ground floor
(the “Premises”) in that certain office building located and addressed at 5871
Oberlin Drive, San Diego, California 92121 (the “Building”).
     B. Pursuant to that certain Assignment of Leases and Security Deposits
dated November 22, 2010, Original Landlord assigned to Landlord, and Landlord
assumed, all of Original Landlord’s right, title and interest in the Lease.
     C. Pursuant to that certain Sublease Agreement dated June 18, 2009, as
amended by that certain Amendment #1 dated November 8, 2010 (“Sublease
Amendment”), Tenant subleased a portion of the Premises (consisting of
approximately 13,893 rentable square feet (the “Sublease Premises”)) to Anadys
Pharmaceuticals, Inc. (as subtenant) (collectively, the “Sublease”).
     D. By this First Amendment, Landlord and Tenant desire to provide for the
early release of Tenant from its leasehold obligations and for the recognition
of Subtenant as a direct tenant of Landlord for the remainder of the Sublease
Term, and to otherwise modify the Lease and Sublease as provided herein.
     E. Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
A G R E E M E N T:
     1. Release of Tenant. Effective as of December 1, 2010, Tenant shall,
subject to the terms hereof, be released from all obligations under the Lease
accruing after December 1, 2010; provided, however, that Tenant shall remain
liable to Landlord for its indemnity obligations which expressly survive the
expiration or sooner termination of the Lease.

-2-



--------------------------------------------------------------------------------



 



     2. Recognition of Subtenant. Subtenant and Tenant acknowledge and agree
that the “video camera system” shall hereby deemed included on the list of FF&E
attached to the Sublease Amendment as Exhibit C. The parties agree that there
have been no amendments or modifications to the Sublease, except as set forth
above. Effective as of December 1, 2010, (A) Landlord agrees to recognize
Subtenant as its direct tenant of the Premises (as modified herein) in
accordance with all of the terms, covenants and conditions of the Sublease
(except as set forth below) and (B) Subtenant agrees to attorn to Landlord as
its landlord on all the terms and conditions of the Sublease and to fully and
faithfully perform its obligations under the Sublease directly to Landlord.
Tenant consents to such attornment and agrees that Subtenant is to perform all
of the covenants, terms and conditions of the Sublease for the benefit of
Landlord and Tenant hereby releases Subtenant from any liability or obligation
to Tenant arising out of the Sublease. Landlord shall not (i) be liable for any
prepayment of more than one (l) month’s rent or any security deposit paid by
Subtenant to Tenant (except to the extent such security deposit is delivered to
Landlord pursuant to Section 4 below), (ii) be liable for any previous act or
omission of Tenant under the Sublease or for any other defaults of Tenant under
the Sublease, (iii) be subject to any defenses or offsets previously accrued
which Subtenant may have against Tenant. Landlord hereby agrees to perform all
of the covenants and obligations of Tenant as sublandlord under the Sublease for
the benefit of Subtenant from and after December 1, 2010 except for the
obligations of Tenant under the following Sections of the Sublease which the
parties agree shall not be the obligation of Landlord: Section 7.9, the second
sentence of Section 8 and Section 10. Subtenant shall in no way be deemed liable
for any act or omission of Tenant or to have assumed the Tenant’s obligations
under the Lease. Without limitation on the foregoing, Subtenant will not be
liable or responsible for any restoration obligations of Tenant pursuant to the
Lease, or for any defaults of Tenant pursuant to the terms of the Lease,
including without limitation any breach relating to Hazardous Materials which
Tenant may have caused or permitted during its tenancy.
     3. Lease Modifications. Effective as of December 1, 2010, the Lease is
modified as follows:
          2.1. Premises. Effective as of December 1, 2010, the Premises shall be
deemed to mean that certain space depicted on Exhibit “A” attached hereto and
containing 13,893 rentable square feet.
          2.2. Tenant’s Pro-Rata Share. Effective as of December 1, 2010,
Tenant’s Pro-Rata Share shall be 41.19% and notwithstanding anything to the
contrary in the Sublease, the Subtenant shall pay 100% of Tenant’s Pro-Rata
Share of Operating Expenses.
          2.3. Basic Monthly Rent. Effective as of December 1, 2010, Subtenant
shall pay, in accordance with the provisions of this Section 2.3, Basic Monthly
Rent for the Sublease Premises (in addition to any additional rent and utilities
costs due under the Sublease) as follows:

          Period   Basic Monthly Rent   |
12/01/10-01/31/11
  $ 29,869.95  

 



--------------------------------------------------------------------------------



 



     3. Purchase of FF&E by Landlord. Landlord shall purchase from Tenant the
furniture, fixtures and equipment described on Exhibit “B” attached hereto for
the sum of Twenty-Seven Thousand Six Hundred Ninety-Six and 00/100 Dollars
($27,696.00), which amount shall be credited (the “Rent Credit”) by Landlord to
Tenant’s remaining rent obligations under the Lease.
     4. Transfer of Security Deposit. Tenant and Subtenant acknowledge and agree
that Tenant is holding a security deposit equal to Twenty-Nine Thousand Eight
Hundred Sixty-Nine and 95/100 Dollars ($29,869.95) under the Sublease.
Concurrently with Tenant’s execution of this First Amendment, Tenant shall
deliver such security deposit to Landlord and Landlord shall hold such amount as
security for Subtenant’s performance under the Sublease, and Landlord shall
return such deposit (or any unused portion thereof) to Subtenant in accordance
with the terms of the Sublease.
     5. Release of Letter of Credit. Upon full execution and delivery of this
First Amendment, Landlord shall return to Tenant that certain Letter of Credit
issued by Comerica Bank in favor of Landlord (as beneficiary) in the amount of
Two Hundred Sixteen Thousand Three Hundred Thirty-Eight and 88/100 Dollars
($216,338.88).
     6. Tenant’s Rent Payment. Concurrently with Tenant’s execution and delivery
of the First Amendment to Landlord, Tenant shall pay to Landlord an amount equal
to Twenty-Two Thousand Six Hundred Twenty-Six and 51/100 Dollars ($22,626.51) in
order to satisfy Tenant’s remaining rent obligations under the Lease (the “Rent
Differential Payment”), which Rent Differential Payment was calculated after
application of Rent Credit (in the amount of Twenty-Seven Thousand Six Hundred
Ninety-Six and 00/100 Dollars ($27,696.00)) on account of Landlord’s purchase of
the FF&E described below.
     7. Condition of the Premises. Subtenant hereby acknowledges that Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises. Subtenant also acknowledges that
Landlord has made no representation or warranty regarding the condition of the
Premises.
     8. Reimbursement. Upon full execution and delivery of this First Amendment,
Landlord shall reimburse Subtenant for its actual legal fees incurred in
connection with the review and negotiation of this First Amendment; provided
that such reimbursement obligation shall not exceed Five Thousand Dollars
($5,000).
     9. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this First Amendment. Each party further agrees to defend, indemnify and hold
harmless the other party from and against any claim for commission or finder’s
fee by any other person or entity who claims or alleges that they were retained
or engaged by the first party or at the request of such party in connection with
this First Amendment.
     10. Signing Authority. Each individual executing this First Amendment on
behalf of Landlord, Tenant and Subtenant hereby represent and warrant that their
respective entities are duly formed and existing entities qualified to do
business in the State of California and that the Landlord, Tenant and Subtenant,
as applicable, have full right and authority to execute and deliver this First
Amendment and that each person signing on behalf of such entity is authorized to
do so.

 



--------------------------------------------------------------------------------



 



     11. No Further Modification. Except as set forth in this First Amendment,
all of the terms and provisions of the Lease shall apply during the Extended
Term and shall remain unmodified and in full force and effect. Effective as of
the date hereof, all references to the “Lease” shall refer to the Lease as
amended by this First Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment has been executed as of the day
and year first above written.

  “LANDLORD”  ARE-SD REGION NO. 31, LLC,
a Delaware limited liability company
      By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,         a Delaware limited
partnership,        managing member     

  By:   ARE-QRS CORP.,         a Maryland corporation, general partner         
 

  By:   /s/ Gary Dean         Its: VP — RE Legal Affairs           

          “TENANT”   PHENOMIX CORPORATION,
a Delaware corporation
      By:   Brian Baker         Its: President            By:   /s/ Brian Baker
        Its: President            “SUBTENANT”   ANADYS PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Peter Slover         Its: Vice President, Finance and
Operations             

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
“PREMISES”
(Premises Graphic) [a58867a5886701.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”

FF&E LIST

                  BarCode   Model No./Description   Serial No.   Vendor  
000-1255
  N750 Access / Intrusion Control System           Northern Computer Parker
000-1261
  9 HP Boiler steam plant & 42 HP boiler steam plant
Emergency Generator            
000-1235
  Cage & Rack Washer R630     630-1203-N1405     NorthWestern Systems  
000-1224
  Sterilizer SSR-3A-PB     6045     Laboratory Equipment
000-1250
  RO/DI system           Robert E Byrne Company
000-1242
  Video Camera System           AIS /Mitsubishi
000-1225
  Glass washer #470     3601894003     Amsco
000-1226
  Glass dryer #475     3632493002     Amsco
000-1001/1002
  Phone System           Siemens

                  Office   Office Furniture   Qty      
203
  Desk     1      
 
  Side Chair — Red     2      
 
  Bookcase     1      
 
  Cabinet     1      
 
               
204
  Desk     1      
 
  Side Chair     4      
 
  Bookcase     1      
 
  Cabinet     1      
 
  Round Table (205)     1      
 
               
206
  Desk     2      
 
  Bookcase(207)     2      
 
               
208
  Desk     1      
 
  Side Chair — Red     2      
 
  Round Table     1      
 
               
210
  Desk     1      
 
  Bookcase     1      
 
  Round Table     1      
 
               
211
  Desk     1      
 
  Side Chair     1        
212
  Desk     1      
 
  Side Chair     3      
 
  Round Table     1      
 
               
213
  Conference Table     1      
 
  Office Chair — Green     1      
 
  Bookcase     2      
 
               
214
  Round Table     1      
Kitchen
  Side Chair — Black     3      
 
               
217
  Tech Stations     12      
Tech Area
  Cubes     5      
 
               
201
  Cubes     17      
Open Offices
               

 